United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Elkton, OH, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1998
Issued: January 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2006 appellant filed a timely appeal of an August 11, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs, denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction to review the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been on appeal before the Board. In a January 6, 2006 decision,
the Board affirmed a June 13, 2005 decision of an Office hearing representative, denying
appellant’s claim of injury. The Board found that the left ring finger injury that appellant
sustained on Saturday, May 17, 2003 while playing basketball at a picnic held in observance of

correctional officers’ week did not occur in the performance of duty.1 It found that, although the
picnic and associated basketball game took place on the employing establishment’s premises,
they did not occur during a lunch or recreational period as a regular incident of appellant’s
employment. The Board further found that the employing establishment did not expressly or
implicitly require participation of employees or encourage participation through financial
support. With respect to any implied requirement of participation, the Board noted appellant’s
assumption that his absence from the picnic would be detrimental and found that he failed to
submit any evidence to corroborate that employees were required to attend. It determined that
the employing establishment’s involvement in the picnic such as, sending electronic mail (email)
messages regarding preparations for the picnic, which included, requests for donations of gifts,
money or time and furnishing basketball equipment was de minimis and, thus, insufficient to
bring the activity within the course of employment. Lastly, the Board found that appellant failed
to demonstrate that the employing establishment derived substantial direct benefit from the
May 17, 2003 picnic beyond the intangible value of improvement in employee health and
morale. It stated that no evidence of record suggested that the social activity in this case was in
any way related to the employing establishment’s business. The facts and the history of the case
are set forth in the Board’s prior decision and incorporated by reference.2
By letter dated July 5, 2006, appellant, through his attorney, requested reconsideration,
and submitted a June 24, 2006 email message. He advised his attorney that the employing
establishment told him that the itemized account of all funds utilized for correctional workers’
week did not exist. Appellant stated that the employing establishment did not request that he
sign a waiver to play basketball although he had to sign one to use the gym on federal grounds.
Appellant stated that the employing establishment provided support for the picnic. The
employing establishment paid for utilities during correctional workers’ week. Appellant reported
that the staff raised money for correctional workers’ week while on duty and that management
also raised money by auctioning off government parking spots and days off from work.
According to appellant the organizing committee met on government time and planned
correctional officers’ week and the employing establishment bought the equipment for the
sporting events. Appellant also stated his belief that some staff were on the clock during some of
the activities. Finally he contended that he was required to attend the picnic because he believed
networking made a big difference in how staff were treated and who was allowed time off from
work.
In a decision dated August 11, 2006, the Office denied appellant’s request for
reconsideration on the grounds that it neither raised substantive legal questions nor included new
and relevant evidence and, thus, it was insufficient to warrant a merit review of its prior
decisions.

1

Docket No. 05-1515 (issued January 6, 2006).

2

On June 24, 2003 appellant, then a 28-year-old correctional officer, filed a traumatic injury claim, alleging that
on Saturday, May 17, 2003 at 4:30 p.m., he hurt his left ring finger while playing basketball during a work picnic
that was held in observance of correctional workers’ week. His regular work schedule was Monday through Friday,
8:00 a.m. until 4:00 p.m.

2

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,3 the Office’s regulations provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.4 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.5 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
By letter dated July 5, 2006, appellant disagreed with the finding that he did not sustain
an injury on May 17, 2003 while in the performance of duty. The relevant underlying issue is
whether the left ring finger injury appellant sustained on May 17, 2003 while playing basketball
at a picnic held in observance of correctional officers’ week occurred within the course of his
federal employment. This was decided on the merits by the Board’s decision dated
January 6, 2006. See footnote 1. The letter of July 5, 2006 and the email dated June 24, 2006
are a request for a reconsideration of that decision.
In his June 24, 2006 email, appellant contended that he sustained an injury on May 17,
2003 while in the performance of duty because the employing establishment required him to
participate in the picnic and it provided support and financing for the event. The Board has held
that evidence or argument that repeats or duplicates evidence already in the case record and
considered by the Office does not constitute a basis for further merit review.6 Because the Office
previously considered appellant’s arguments, they are repetitive in nature and insufficient to
warrant further merit review.7
Appellant did not submit any relevant and pertinent new evidence not previously
considered by the Office in support of his request for reconsideration. Further, he did not show
that the Office erroneously applied or interpreted a specific point of law or advance a relevant
legal argument not previously considered by the Office. As appellant did not meet any of the
necessary regulatory requirements, the Board finds that the Office properly denied merit review.8
3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(1)-(2).

5

Id. at § 10.607(a).

6

Edward W. Malaniak, 51 ECAB 279 (2000).

7

James A. England, 47 ECAB 115, 119 (1995).

8

See James E. Norris, 52 ECAB 93 (2000).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 11, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

